         Case 1:19-cv-01422-GLR Document 13 Filed 08/23/19 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                NORTHERN DIVISION

 MUTUAL BENEFIT INSURANCE                         :
 COMPANY                                          :
                                                  :
         Plaintiff,                               :
                                                  :     Case No.: 1:19-cv-01422-GLR
 v.                                               :
                                                  :
 MIRIAM BREEDEN AND KENNETH                       :
 BREEDEN                                          :
                                                  :
         Defendants.                              :

             MOTION FOR LEAVE TO FILE THIRD PARTY COMPLAINT

       Miriam Breeden, one of the Defendants, by George C. Davis, Esq. her attorney,

respectfully requests that this Court grant her leave pursuant to Rule 14(a) of the Federal Rules

of Civil Procedure to file a Third-Party complaint. The reasons and law in support of this

Motion are more fully set forth in the attached Memorandum.



                                             Respectfully Submitted,


                                             __________/s/___________________________
                                             George C. Davis, Esq.   Bar # 02579
                                             608 Baltimore Avenue
                                             Baltimore, Maryland 21204
                                             410-978-4111
                                             410-828-8713 fax
                                             davislaw@comcast.net



                                CERTIFICATE OF SERVICE

       I hereby certify that on this 23rd day of August, 2019, a copy of the foregoing Motion and

Supporting Memorandum for Leave to File Third Party Complaint, Proposed Order and Exhibit
         Case 1:19-cv-01422-GLR Document 13 Filed 08/23/19 Page 2 of 2



A – Third Party Complaint was delivered electronically to:

       Alexander Nemiroff (Bar No. 14143)
       Jacob C. Cohn
       Michael C. Heyden, Jr.
       Gordon, Rees, Scully, Mansukhani, LLP
       Three Logan Square
       1717 Arch Street, Suite 610
       Philadelphia, PA 19103
       anemiroff@gordonrees.com
       jcohn@gordonrees.com
       mheyden@gordonrees.com
       Attorneys for Plaintiff,
       Mutual Benefit Insurance Company

And emailed and mailed via first class mail, postage prepaid, to:

       Kenneth Breeden
       8821 Orchard Tree Lane
       Towson, MD 21286




                                             __________/s/___________________________
                                             George C. Davis, Esq.   Bar # 02579
                                             608 Baltimore Avenue
                                             Baltimore, Maryland 21204
                                             410-978-4111
                                             410-828-8713 fax
                                             davislaw@comcast.net




                                                2
